FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SAN JOSE SILICON VALLEY                    
CHAMBER OF COMMERCE POLITICAL
ACTION COMMITTEE, an
unincorporated association;
COMPAC ISSUED FUND, Sponsored
                                                  No. 06-17001
by the San Jose Silicon Valley
Chamber of Commerce, an
unincorporated association,
                                                   D.C. No.
                                                 CV-06-04252-JW
               Plaintiffs-Appellees,                OPINION
                v.
THE CITY OF SAN JOSE; SAN JOSE
ELECTIONS COMMISSION,
            Defendants-Appellants.
                                           
         Appeal from the United States District Court
           for the Northern District of California
           James Ware, District Judge, Presiding

                    Argued and Submitted
           June 12, 2008—San Francisco, California

                      Filed October 14, 2008

     Before: J. Clifford Wallace and Susan P. Graber,
 Circuit Judges, and George P. Schiavelli,* District Judge.

                    Opinion by Judge Graber



   *The Honorable George P. Schiavelli, United States District Judge for
the Central District of California, sitting by designation.

                                14467
14470          SJSVCCPAC v. CITY OF SAN JOSE


                         COUNSEL

George Rios, Assistant City Attorney, and Lisa Herrick,
Senior Deputy City Attorney, San Jose, California, for the
defendants-appellants.

James R. Sutton and Gabe Camarillo, The Sutton Law Firm,
San Francisco, California, for the plaintiffs-appellees.

Jonathan Givner, Deputy City Attorney, San Francisco, Cali-
fornia; Sean P. Trende, Hunton & Williams LLP, Richmond,
Virginia; Daniel R. Ortiz, University of Virginia Law School,
Charlottesville, Virginia; and Deborah B. Caplan, Olson
Hagel & Fishburn LLP, Sacramento, California, for amici
curiae.


                         OPINION

GRABER, Circuit Judge:

   Defendant City of San Jose enacted a campaign finance
reform measure, including San Jose Municipal Code section
12.06.310, that requires political organizations to collect no
more than $250 per person for campaigning in certain local
elections. Plaintiffs San Jose Silicon Valley Chamber of Com-
merce Political Action Committee and COMPAC Issues
Fund, which are local political organizations, collected more
than $250 per person and actively campaigned in a qualifying
local election. Defendant San Jose Elections Commission, the
               SJSVCCPAC v. CITY OF SAN JOSE              14471
local governmental entity established by the City to enforce
its campaign finance laws, investigated Plaintiffs’ activities
and concluded that Plaintiffs had violated section 12.06.310.
The Commission decided to issue a public reprimand and to
assess a fine against Plaintiffs.

   After the Commission issued a public reprimand, but
before it could assess the fine, Plaintiffs filed this 42 U.S.C.
§ 1983 action in federal district court. The district court
denied Defendants’ motion for judgment on the pleadings,
which asked the court to abstain under Younger v. Harris, 401
U.S. 37 (1971). The court held that the contributions limit was
unconstitutional and granted declaratory and injunctive relief
to Plaintiffs. We hold that the district court was required to
abstain under Younger. We therefore vacate the judgment and
remand with instructions to dismiss this action.

       FACTUAL AND PROCEDURAL HISTORY

   Voters in the city of San Jose, California, passed an amend-
ment to the City Charter that required the mayor and city
council to adopt limitations on campaign contributions for
certain elected city positions. Pursuant to that directive, the
city council enacted, among other laws, San Jose Municipal
Code section 12.06.310:

    Contribution limitations to independent
    committees.

    A. No person shall make nor shall any person
    accept any contribution to or on behalf of an inde-
    pendent committee expending funds or making con-
    tributions in aid of and/or opposition to the
    nomination or election of a candidate for city council
    or mayor which will cause the total amount contrib-
    uted by such person to such independent committee
    to exceed two hundred fifty dollars per election.
14472             SJSVCCPAC v. CITY OF SAN JOSE
      B. Independent committees contributing to election
      campaigns in addition to city of San José council or
      mayoral campaigns shall segregate contributions
      received and contributions or expenditures made for
      the purpose of influencing such San José elections
      from all other contributions or expenditures. Where
      an independent committee has segregated such con-
      tributions and expenditures for such city elections,
      contributors to that committee may contribute more
      than two hundred fifty dollars so long as no portion
      of the contribution in excess of two hundred fifty
      dollars is used to influence San José council or may-
      oral elections.

      C. This section is not intended to prohibit or regu-
      late contributions to independent committees to the
      extent such contributions are used on behalf of or in
      opposition to candidates for offices other than may-
      oral or council offices of the city of San José.

   Beginning on May 16, 2006, Plaintiffs mailed informa-
tional flyers and placed automated telephone calls to voters in
San Jose. The flyers and telephone messages referred to a spe-
cific candidate for mayor in the upcoming June 6, 2006, pri-
mary election.

   In response to a citizen complaint filed on May 17, 2006,
the Commission began an investigation into whether the fly-
ers and telephone messages violated the contribution limits in
San Jose Municipal Code section 12.06.310.1 An independent
evaluator conducted an investigation and presented its written
report to the Commission (“Commission Report”). On May
31, 2006, the Commission adopted the Commission Report
  1
    The Commission also investigated whether Plaintiffs’ activities vio-
lated a separate limitation on independent expenditures. The Commission
ultimately concluded that there was no expenditure violation. That finding
does not factor into this appeal.
               SJSVCCPAC v. CITY OF SAN JOSE               14473
and concluded that Plaintiffs had violated the contribution
limits in section 12.06.310.

   The Commission decided to assess two penalties at a future
date: a statement of public reprimand and a fine to be calcu-
lated based on the amount of contributions Plaintiffs received
in excess of the contributions limit. On June 21, 2006, the
Commission issued a statement of public reprimand. To date,
the Commission has not assessed the fine against Plaintiffs,
because it has been unable to calculate the amount of the fine.
The Commission asserts that Plaintiffs have refused to pro-
vide the necessary financial information.

   On July 11, 2006, Plaintiffs filed a complaint in federal dis-
trict court, alleging that Defendants’ actions violated 42
U.S.C. § 1983. Plaintiffs bring both a facial challenge and an
as-applied challenge to San Jose Municipal Code section
12.06.310. Plaintiffs claim that, on its face, the ordinance is
unconstitutionally vague and overbroad, in violation of the
Fourteenth Amendment, and that it impermissibly restricts
Plaintiffs’ right to free speech, in violation of the First and
Fourteenth Amendments. Plaintiffs also assert that, as applied
to their 2006 mailers and telephone messages, the Commis-
sion’s decision and section 12.06.310 violate the First and
Fourteenth Amendments.

   The complaint concludes with the following prayers for
relief:

      1. For declaratory judgment of this Court, declar-
    ing SJMC [San Jose Municipal Code] section
    12.06.310 unconstitutionally vague and overbroad,
    and therefore invalid, as set forth above;

       2. For declaratory judgment of this Court, declar-
    ing SJMC section 12.06.310 is unconstitutional and
    invalid under the First and Fourteenth Amendments
    to the United States Constitution, as set forth above;
14474          SJSVCCPAC v. CITY OF SAN JOSE
      3. For declaratory judgment of this Court, declar-
    ing the Commission Report, as a state action by the
    Commission, unconstitutional and invalid under the
    First and Fourteenth Amendments, as set forth
    above;

       4. For temporary, preliminary and permanent
    injunctive relief enjoining Defendants from enforc-
    ing SJMC section 12.06.310 against COMPAC or
    any others similarly situated, as set forth above;

       5. For temporary, preliminary and permanent
    injunctive relief enjoining Defendants from enforc-
    ing SJMC section 12.06.310, as construed in the
    Commission Report, against COMPAC or any others
    similarly situated, as set forth above;

      6. [Costs and attorney fees, as allowed by statute];
    and

      7. The Court grant such other relief as may be
    proper.

In the body of the complaint, Plaintiffs requested two specific
forms of relief:

       COMPAC is also entitled to the declaratory judg-
    ment of this Court ordering Defendants to rescind
    the formal reprimand of COMPAC issued on June
    21, 2006 for COMPAC’s alleged violation of section
    12.06.310.

       COMPAC is entitled to injunctive relief against
    Defendants enjoining them from enforcing SJMC
    section 12.06.310 against COMPAC as construed by
    the Commission Report, including but not limited to
    enjoining Defendants from levying any civil penalty
                 SJSVCCPAC v. CITY OF SAN JOSE                 14475
      or future administrative sanction against COMPAC
      for alleged violations of SJMC section 12.06.310.

(Paragraph number headings omitted.)

   Defendants moved for judgment on the pleadings arguing,
among other things, that the district court was required to
abstain under Younger. Both parties filed motions for sum-
mary judgment. The district court denied Defendants’ motion
for judgment on the pleadings, denied Defendants’ motion for
summary judgment, and granted Plaintiffs’ motion for sum-
mary judgment. The district court held that the proper remedy
was for the court “to invalidate the statute and enjoin its
enforcement.”

   The district court’s judgment included declaratory and
injunctive relief:

         1. The Court declares that San Jose Municipal
      Code Section 12.06.310 violates the First and Four-
      teenth Amendments to the United States Constitu-
      tion.

        2. Defendants are permanently enjoined from
      enforcing San Jose Municipal Code Section
      12.06.310 against Plaintiffs.

Defendants timely appeal.

                          DISCUSSION

   [1] Younger abstention2 is a jurisprudential doctrine rooted
in overlapping principles of equity, comity, and federalism.
See Steffel v. Thompson, 415 U.S. 452, 460-73 (1974)
(explaining the history and purposes of the doctrine); Youn-
  2
   We review de novo whether Younger abstention applies. Gilbertson v.
Albright, 381 F.3d 965, 982 n.19 (9th Cir. 2004) (en banc).
14476           SJSVCCPAC v. CITY OF SAN JOSE
ger, 401 U.S. at 43-49 (discussing the jurisprudential back-
ground of abstention); Gilbertson v. Albright, 381 F.3d 965,
970-75 (9th Cir. 2004) (en banc) (tracing the Supreme Court’s
application of the doctrine). We must abstain under Younger
if four requirements are met: (1) a state-initiated proceeding
is ongoing; (2) the proceeding implicates important state
interests; (3) the federal plaintiff is not barred from litigating
federal constitutional issues in the state proceeding; and (4)
the federal court action would enjoin the proceeding or have
the practical effect of doing so, i.e., would interfere with the
state proceeding in a way that Younger disapproves. Gilbert-
son, 381 F.3d at 978; AmerisourceBergen Corp. v. Roden
(“ABC”), 495 F.3d 1143, 1149 (9th Cir. 2007); see also Green
v. City of Tucson, 255 F.3d 1086, 1093 (9th Cir. 2001) (en
banc) (“[I]n addressing Younger abstention issues, district
courts must exercise jurisdiction except when specific legal
standards are met, and may not exercise jurisdiction when
those standards are met; there is no discretion vested in the
district courts to do otherwise.”), overruled in other part by
Gilbertson, 381 F.3d 965. An exception to that general rule
exists if there is a “showing of bad faith, harassment, or some
other extraordinary circumstance that would make abstention
inappropriate.” Middlesex County Ethics Comm. v. Garden
State Bar Ass’n, 457 U.S. 423, 435 (1982). Although Younger
itself involved potential interference with a state criminal
case, the Supreme Court has extended the doctrine to federal
cases that would interfere with state civil cases and state
administrative proceedings. Ohio Civil Rights Comm’n v.
Dayton Christian Sch., Inc., 477 U.S. 619, 627 (1986). “As
virtually all cases discussing [Younger abstention] emphasize,
the limited circumstances in which abstention by federal
courts is appropriate remain the exception rather than the
rule.” ABC, 495 F.3d at 1148 (internal quotation marks and
ellipsis omitted).

  A.    Ongoing State Proceeding

   [2] The state-initiated proceeding in this case—the Elec-
tions Commission’s investigation of Plaintiffs’ activities—is
                SJSVCCPAC v. CITY OF SAN JOSE              14477
ongoing. After concluding that Plaintiffs had violated San
Jose Municipal Code section 12.06.310, the Commission
decided to impose two sanctions: a public reprimand and a
fine. A month later, it issued the public reprimand. But, appar-
ently because Plaintiffs have failed to provide the necessary
financial information, the Commission has not yet assessed
any fine.

   Plaintiffs argue that, because the Commission has decided
that a violation occurred, the proceeding is no longer ongoing.
We disagree. The transcript of the Commission’s hearing
makes clear that the proceeding has not concluded:

       MR. MERTENS: . . . So my understanding is that
    we’ve covered the finding of a violation, and we’ve
    also covered the action we’re going to take, which is
    going to be imposing a penalty, as well as issuing a
    public reprimand. And the — we will determine at
    a future date the number of violations and the pen-
    alty that will be imposed by the Commission.

       MR. SATO: Mr. Chair, clarification. Are you also
    directing the Commission’s evaluator to proceed
    with an investigation as to the number of potential
    violations?

      MR. MERTENS: If that is the recommended
    course of action.

[Commission then moves for a vote, and votes in favor of that
course of action.]

(Emphases added.)

   [3] The status of the Commission’s proceeding is analogous
to the status of a civil case in which the district court has
resolved liability but has not finalized relief. See Riley v. Ken-
nedy, 128 S. Ct. 1970, 1981 (2008) (“We have long held that
14478             SJSVCCPAC v. CITY OF SAN JOSE
an order resolving liability without addressing a plaintiff’s
requests for relief is not final.”). The procedure here is also
analogous to a criminal case in which the trier of fact has
determined guilt, but the court has not imposed a sentence. In
that circumstance, no final judgment has been entered, and the
proceeding is plainly ongoing.3 See Corey v. United States,
375 U.S. 169, 174 (1963) (“Final judgment in a criminal case
. . . means sentence. The sentence is the judgment.” (internal
quotation marks omitted)). There is no principled distinction
between finality of judgments for purposes of appellate
review and finality of state-initiated proceedings for purposes
of Younger abstention. We therefore hold that the administra-
tive proceeding is “ongoing” for purposes of Younger absten-
tion.

   At oral argument, Plaintiffs’ lawyer observed that a state
administrative agency could intentionally delay completion of
a proceeding so as to thwart state-court and federal-court
review. As we have noted, an exception to Younger abstention
applies upon a “showing of bad faith, harassment, or some
other extraordinary circumstance.” Middlesex, 457 U.S. at
435. Plaintiffs’ hypothetical example would fall under that
exception but, here, Plaintiffs have not argued that Defendants
have acted in bad faith and the record does not support such
a finding. Indeed, it appears that any delay has been caused
by Plaintiffs, first by refusing to provide the necessary finan-
cial information and then by filing this federal action, only six
weeks after the Elections Commission’s decision to impose a
fine.

   We pause to note an important legal issue that we need not
and do not reach. Under California law, an aggrieved party
may challenge a final administrative action in state court by
petitioning for a writ of mandate. Cal. Civ. Proc. Code
§ 1094.5. If a state administrative proceeding is final, and
  3
    This analogy is particularly apt where, as in many criminal cases (typi-
cally misdemeanors), the only sentence imposed is a fine.
               SJSVCCPAC v. CITY OF SAN JOSE              14479
state-court judicial review is available but has not been
invoked, is the state proceeding nevertheless “ongoing” for
purposes of Younger abstention? In other words, must federal
courts view the administrative proceeding and the possibility
for state-court review as one unitary proceeding? The
Supreme Court has stated that this is an open question. New
Orleans Pub. Serv., Inc. v. Council of New Orleans
(“NOPSI”), 491 U.S. 350, 370 n.4 (1989); see also id. at 374
(Rehnquist, C.J., concurring in the judgment) (stating that he
would hold that the proceedings are unitary); id. at 374-75
(Blackmun, J., concurring in the judgment) (stating that he is
“not entirely persuaded” that the question is open).

   Seven circuits have addressed this question. Four have held
that the administrative proceeding and the possibility for state
court review are to be viewed as one unitary proceeding, and
three have held the opposite. Compare Maymo-Melendez v.
Alvarez-Ramirez, 364 F.3d 27, 35 (1st Cir. 2004) (“Younger
now has to be read as treating the state process [the adminis-
trative proceeding and the possibility for state-court review]
. . . as a continuum from start to finish.”), Majors v. Engel-
brecht, 149 F.3d 709, 713 (7th Cir. 1998) (holding that the
state proceeding is ongoing, even assuming that the adminis-
trative proceeding is final and state-court review had not
begun), O’Neill v. City of Philadelphia, 32 F.3d 785, 790-91
(3d Cir. 1994) (joining the majority rule and observing that
“[w]e have been given no reason why a litigant in a state
administrative proceeding should be permitted to forego state-
court judicial review of the agency’s decision in order to
apply for relief in federal court”), and Alleghany Corp. v.
Pomeroy, 898 F.2d 1314, 1316-17 (8th Cir. 1990) (noting that
the Supreme Court left the question open and deciding that
the proceedings are unitary), with Norfolk & W. Ry. Co. v.
Pub. Utils. Comm’n, 926 F.2d 567, 572 (6th Cir. 1991)
(agreeing that “a state administrative enforcement proceeding
is no longer pending when the agency proceeding has been
completed, notwithstanding the availability of state appellate
review”), CECOS Int’l, Inc. v. Jorling, 895 F.2d 66, 72 (2d
14480           SJSVCCPAC v. CITY OF SAN JOSE
Cir. 1990) (holding that an aggrieved party may choose
between petitioning the state court for review and filing a fed-
eral § 1983 claim), and Thomas v. Tex. State Bd. of Med.
Exam’rs, 807 F.2d 453, 456 (5th Cir. 1987) (“The mere avail-
ability of state judicial review of state administrative proceed-
ings does not amount to the pendency of state judicial
proceedings within the meaning of Huffman[ v. Pursue, Ltd.,
420 U.S. 592 (1975)].”).

   Although we briefly joined the majority rule in 1993, that
opinion was withdrawn, and we have not addressed the ques-
tion since then. See Nev. Entm’t Indus., Inc. v. City of Hender-
son, 8 F.3d 1348 (9th Cir. 1993) (per curiam) (joining
majority rule), withdrawn by 21 F.3d 895 (9th Cir.), on reh’g
26 F.3d 131 (9th Cir. 1994) (unpublished disposition) (hold-
ing that the Younger abstention question was moot); see also
Kleenwell Biohazard Waste & Gen. Ecology Consultants, Inc.
v. Nelson, 48 F.3d 391, 393-94 (9th Cir. 1995) (noting that the
question is open in this circuit, but declining to reach it).
Because, here, the administrative proceeding itself is ongoing,
we do not reach the issue.

  B.    Important State Interest

   Younger abstention is required only if the state proceeding
“implicates important state interests.” Gilbertson, 381 F.3d at
978. “The importance of the interest is measured by consider-
ing its significance broadly, rather than by focusing on the
state’s interest in the resolution of an individual’s case.” Baf-
fert v. Cal. Horse Racing Bd., 332 F.3d 613, 618 (9th Cir.
2003). For example, we have held that a state’s interest in
“[p]reserving the integrity of [horse] racing is a significant
interest.” Id.; see also Middlesex, 457 U.S. at 434-35 (holding
that a state’s interest in regulating the ethical standards of
lawyers is an important state interest). The state’s interest here
—regulating its local elections—is likewise an important state
interest.
                SJSVCCPAC v. CITY OF SAN JOSE                14481
    [4] “Whether the state proceedings are ‘judicial in nature’
. . . also plays a role in assessing the significance of the state
interest.” Baffert, 332 F.3d at 618. “[J]udicial proceedings or
disciplinary proceedings which are judicial in nature are the
type of proceeding that does implicate an important state
interest. However, a state proceeding which is nonjudicial or
involves the interpretation of completed legislative or execu-
tive action is not of that character.” Gilbertson, 381 F.3d at
977 (citations omitted). The Elections Commission’s proceed-
ing involved the investigation of the facts of Plaintiffs’ mail-
ing and telephoning campaign and the application of the law
to those facts—a proceeding plainly “judicial in nature.” See
NOPSI, 491 U.S. at 369-73 (discussing the hallmarks of a
proceeding that is “judicial in nature”); Middlesex, 457 U.S.
at 432-34 (same).

   Plaintiffs do not argue that regulation of local elections
generally is not an important state interest. Nor do they argue
that the Elections Commission’s proceeding was not judicial
in nature. Instead, they focus on the city council’s enactment
of San Jose Municipal Code section 12.06.310. Plaintiffs
insist that, because they bring only a facial challenge to the
constitutionality of section 12.06.310, do not challenge the
Commission’s proceeding, and seek only prospective relief,
Younger abstention does not apply.

   Plaintiffs’ contentions are inaccurate. As the quoted por-
tions of their complaint make clear, Plaintiffs bring both a
facial challenge and an as-applied challenge; they do chal-
lenge the Commission’s proceeding; and they do seek retro-
spective relief. And, critically, the relief that Plaintiffs request
is inextricably intertwined with the Elections Commission’s
proceeding: Plaintiffs requested (and the district court ruled)
that Defendants be enjoined from enforcing section 12.06.310
against them, i.e., that the Elections Commission be enjoined
from collecting the fine that it decided to impose (in an
amount yet to be determined).
14482          SJSVCCPAC v. CITY OF SAN JOSE
   Finally, Plaintiffs argue that Younger abstention applies
only to cases in which a plaintiff challenges the procedures of
the state proceeding, which Plaintiffs do not challenge here.
Although some of the cases applying Younger abstention
involve challenges to the underlying procedures employed by
the agency or court, e.g., Middlesex, many involve constitu-
tional challenges to a state’s statute. In fact, Younger itself
was such a case. See Younger, 401 U.S. at 40 (noting that the
case presented the question “whether the State’s law is consti-
tutional on its face”); see also Huffman, 420 U.S. at 598-99,
610 (applying Younger abstention to a constitutional chal-
lenge to a state’s statute).

  C.    Opportunity to Litigate Federal Constitutional Issues

   [5] In order for Younger abstention to apply, Plaintiffs must
have had an opportunity to litigate their federal constitutional
challenges to the San Jose Municipal Code. Plaintiffs cor-
rectly observe that the Elections Commission did not con-
sider, and likely could not have considered, federal
constitutional questions. But that observation does not resolve
the inquiry. Under California law, Plaintiffs can petition for
a writ of mandate to challenge the administrative action in
state court, Cal. Civ. Proc. Code § 1094.5. That procedure
suffices for purposes of Younger abstention. See Kenneally v.
Lungren, 967 F.2d 329, 332-33 (9th Cir. 1992) (examining
the California writ of mandate procedure and holding that
“[t]his statutory framework provides a meaningful opportu-
nity for [the federal plaintiff] to present his constitutional
claims for independent judicial review prior to the Board’s
decision becoming effective”); see also Baffert, 332 F.3d at
620 (applying Kenneally).

  D.    Interference

  [6] The final Younger requirement is that the federal suit
would “interfere” with the ongoing state proceeding (i.e.,
enjoin or have the practical effect of enjoining the proceed-
                   SJSVCCPAC v. CITY OF SAN JOSE                      14483
ing). Gilbertson, 381 F.3d at 978. Plaintiffs sought, and the
district court granted, a permanent injunction against Defen-
dants to preclude them from enforcing the statute. That
injunction consequently prohibits the Elections Commission
from imposing the fine against Plaintiffs. The relief sought
therefore would “interfere” with the Elections Commission’s
proceeding, because it would “enjoin . . . or otherwise involve
the federal courts in terminating or truncating” the Elections
Commission’s proceeding. Green, 255 F.3d at 1098.4

                            CONCLUSION

   [7] The Elections Commission’s proceeding is an “ongo-
ing” “state-initiated proceeding” that “implicates important
state interests”; Plaintiffs are “not barred from litigating fed-
eral constitutional issues”; and the “federal court action . . .
would enjoin the [state] proceeding.” Gilbertson, 381 F.3d at
978. Because there has been no showing of bad faith, harass-
ment, or an extraordinary circumstance, we must abstain. We
therefore do not reach the merits of Plaintiffs’ constitutional
challenges to San Jose Municipal Code section 12.06.310, and
the district court should not have done so.
  4
    In Green, sitting en banc, we held that there must be “direct interfer-
ence” with the state proceeding. 255 F.3d at 1100. That holding is no lon-
ger good law. Sitting en banc again, we held that the interference need not
be direct. Gilbertson, 381 F.3d at 978. See ABC, 495 F.3d at 1149 n.9
(“Gilbertson did overrule Green’s holding that ‘ “direct interference” is a
threshold requirement . . . of Younger abstention,’ but it left intact the
more general requirement that some interference with state court proceed-
ings is a necessary . . . element of the Younger doctrine.” (citation omitted)
(first ellipsis in original)). Gilbertson expanded the interference require-
ment to cases in which the relief sought (such as money damages against
the individuals on an administrative board) “would have the same practical
effect on the state proceeding as a formal injunction.” 381 F.3d at 977-78.
We need not examine the intricacies of the interference requirement
because, here, the federal court action would “interfere” with the state pro-
ceedings even under Green’s restricted test.
14484          SJSVCCPAC v. CITY OF SAN JOSE
   We agree with Plaintiffs, of course, that political speech is
vitally important. But the Supreme Court has never suggested
that the importance of the interest asserted by a federal plain-
tiff affects the analysis of the Younger factors. Indeed, it
would be hard to assert that the right to speech is more impor-
tant than the liberty interest of the criminal defendant in Youn-
ger itself, where the Court held that federal courts were
required to abstain.

   Judgment VACATED. REMANDED with instructions to
dismiss the case. Costs on appeal are awarded to Defendants.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.